Title: [Diary entry: 30 March 1787]
From: Washington, George
To: 

 Friday 30th. Mercury at 39 in the Morning—48 at Noon and 44 at Night. A Frost this Morning, notwithstanding the Wind appeared to have been Southwardly all Night. Abt. 8 oclock, or Sooner the wd. shifted to No. Wt.—blew fresh—turned cold & spit Snow. Towards the afternoon it veered round more to the Southward again, but continued cool. Rid to Muddy hole, Dogue run, French’s, and the Ferry. The dung ordered to be spread yesterday at the first having been laid on, the cross plowing of the ground was set about. The Square No. 2, the South half of it, was very Sandy, and did not require a 2d. plowing, but that all might have equal culture, this and the other half, as well as the square No. 4, was plowed; this last was much stiffer soil than No. 2 and the North end a good deal stiffer than the South half of it—Cutting down Corn Stalks at Dogue run with the Women. Finished about Noon, Plowing that part of field No. 5 at Frenches round Manleys old houses, & went to cross plowing again in the other part of the same field from whence they had shifted—Preparing the New Meadow with the Hoes & Harrows at the Ferry. Mrs. Lund Washington & Captn. Walter Brooke dined here.